Citation Nr: 0937556	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-14 539 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left and right hips, to include as secondary to arthritis of 
the right knee. 

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO in Louisville, Kentucky, which denied service 
connection for arthritis of the left and right hips and 
degenerative disc disease of the lumbar spine.  

The Veteran testified at an August 2008 hearing at the RO.  A 
transcript of the hearing has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is warranted before 
the Veteran's claims can be decided.  In an authorized 
release form, the Veteran indicated that he was treated at 
the VA medical centers in Huntington, Virginia and Lexington, 
Kentucky during September 1970 and October 1970, 
respectively.  The RO accordingly requested records from 
these facilities for the period between September 1, 1970 and 
December 31, 1970.  Both medical centers responded that they 
were either unable to find or to retrieve these records.  The 
RO thus made a formal finding of unavailability.  However, in 
a March 2004 VA treatment record, and at the August  2008 
hearing, the Veteran stated that he may have been treated in 
1971 rather than 1970 at these VA medical centers.  
Therefore, the agency of original jurisdiction (AOJ) should 
request records from both VA medical centers for the period 
between 1971 and 1980 in order to ensure that all possible 
treatment periods have been covered.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical records 
from the VA medical centers at Huntington, 
Virginia and Lexington, Kentucky for the 
period between 1971 and 1980.  All efforts 
to obtain these records should be fully 
documented and associated with the claims 
file.  The Veteran should be notified of 
any negative response.  

2.  Then, the AOJ should readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



